NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRADLEY R. BLANSETTE,                           No. 19-16220

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02878-DWL

 v.
                                                MEMORANDUM*
CITY OF SCOTTSDALE, DBA Scottsdale
Housing Agency,

                Defendant-Appellee,

and

U.S. DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Bradley R. Blansette appeals pro se from the district court’s summary

judgment in his action alleging violations under the Americans with Disabilities

Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Stephens v. Union Pac. R.R. Co., 935 F.3d 852, 854 (9th Cir. 2019). We affirm.

       The district court properly granted summary judgment because Blansette

failed to raise a genuine dispute of material fact as to whether he is a qualified

individual with a disability or was discriminated against by the defendant by

reason of disability. See Cohen v. City of Culver City, 754 F.3d 690, 695 (9th Cir.

2014) (setting forth elements of an ADA Title II claim); Weinreich v. L.A. Cnty.

Metro. Transp. Auth., 114 F.3d 976, 979 (9th Cir. 1997) (no ADA violation where

plaintiff’s exclusion from program was based on plaintiff’s failure to provide

updated certification of a qualifying disability, and not the fact or perception that

plaintiff had a disability).

       The district court did not abuse its discretion by denying Blansette’s motion

for sanctions because Blansette failed to establish grounds for sanctions. See

Christian v. Mattel, Inc., 286 F.3d 1118, 1126-27 (9th Cir. 2002) (standard of

review and grounds for sanctions under Fed. R. Civ. P. 11); Fink v. Gomez, 239

F.3d 989, 991-94 (9th Cir. 2001) (grounds for sanctions under 28 U.S.C. § 1927

and the court’s inherent power).

       We do not consider arguments and allegations raised for the first time on


                                           2                                    19-16220
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               19-16220